LONG, Presiding Judge.
The appellant, Clovis Evond Owens, pleaded guilty to and was convicted of first degree burglary and was sentenced to 18 years’ imprisonment. He did not appeal from his conviction. The appellant subsequently filed a petition for post-conviction relief pursuant to Rule 32, Ala.R.Crim.P., asserting numerous grounds for relief from his conviction and sentence. The trial court conducted an evi-dentiary hearing on the appellant’s petition and denied the petition, but did not make “specific findings of fact relating to each material issue of fact presented” as required by Rule 32.9(d), Ala.R.Crim.P.
The state has requested that we remand this cause to the Circuit Court for Monroe County so that that court can comply with Rule 32.9(d). See Chambers v. State, 627 So.2d 1100 (Ala.Cr.App.1993). Accordingly, this cause is remanded for the circuit court to make specific findings of fact relating to each material issue of fact presented in the appellant’s petition. The circuit court is directed to specify the reason or reasons for its denial as to each claim raised in the appellant’s petition, whether that denial is based on procedure or on the merits of the petition. Due return should be filed in this court no later than 49 days from the date of this opinion.
REMANDED WITH DIRECTIONS. *
All Judges concur.

 Note from the reporter of decisions: On May 8, 1998, on return to remand, the Court of Criminal Appeals affirmed, without opinion.